Campbell, C. J.
Plaintiff paid under protest a large-amount levied for highway tax for 1884 in the defendant township. No action had been taken by the electors, or by *702the township board, on the subject. The supervisor, on the faith of what was alleged to be the action of the highway ■commissioner, levied a money tax on plaintiff’s lands of half ■of one per cent. These lands were in what had been set apart as a road district; but it contained no inhabitants and no overseer, and there were no highways in it, and there have been pone since. The commissioner made no assessment, and all that appears in writing is the so-called entry or record of his determination to levy such an amount, not signed by himself, but signed by the town clerk.
Aside from other difficulties, it is a fatal objection to this tax that there is nothing which makes it the act of the commissioner. There is no statutory provision which provides for any such action as was had here, where, according to the record, a meeting was held of the commissioner, supervisor, ■and clerk, at which the commissioner made a motion, which is recorded as carried, that a tax of one-half day’s labor be assessed on each $100 valuation, for highway purposes; and no other business was done, and the record was signed by the ■clerk alone. If this means anything, it means that a majority of the three adopted this resolution, and not that the ■commissioner did by himself. But no duty is laid on the ■clerk to record such action, and his record amounts to ■nothing.
The tax was laid by the supervisor in cash, and not in labor, .and there,is no explanation why this was done. When the ■commissioner assesses highway taxes, it is done by separate highway lists, prepared by the commissioner himself. How. ■Stat. §§ 1328-1332. These lists are made separately for the separate districts, and delivered by the commissioner to the ■overseers, which was impossible in this case. There can be no tax levied by the commissioner, or under his direction, by .parol. And we- find nothing authorizing a supervisor to .levy a money tax without some authority, which must also .appear of record. No such authority appears in this case.
*703The only way in which the amendment of 1882, relied on "to support his action, can be made sensible, is by considering it as authorizing the supervisor to spread upon the town roll, in money, the taxes assessed by the commissioner in his lists. The same amended sections recognize and require the commissioner to make such assessments, and they are the only action anywhere mentioned on his behalf for tjiat purpose. See Laws of 1882, pp. 38, 39, compared with sections before referred to. The commissioner makes no other highway tax assessment or record, and there is no other to inform the supervisor of his determination.
It appears very distinctly here from the finding — what did ■not appear in the cases against the township of Crystal Falls when before us for decision1 — that these taxes were not laid for -any existing roads, or in contemplation of any intended to be •opened, and that it would be impossible to use them at all in the road district where they were levied. This destroys the presumption which we thought might be raised in those cases. We do not think it lawful to raise taxes for the remote future, 'where the roads and the necessities are both contingent. We pointed out in Township of Midland v. Township of Roscommon, 39 Mich. 424, the illegality of raising taxes to be indefinitely funded.
It is the policy of our laws to raise taxes no faster than they are likely to be needed. It is not only important to ■ avoid useless burdens, but the practice leads to carelessness in handling funds, and to complications when changes are rmade in districts and other territorial divisions. All reason.able presumptions may be made in favor of the necessities of ■a new region, but no presumption can stand when overthrown .by facts.
We do not propose to discuss any questions not necessary for dealing with this record. We think the judgment is *704erroneous, and that plaintiff is entitled to recover the whole amount of the tax paid under protest.
Judgment will be rendered accordingly, with costs of both-courts.
The other Justices concurred.

See Sawyer-Goodman Co. v. Crystal Falls, 56 Mich. 597 (head-note :2); Peninsula Iron, etc., Co. v. Crystal Falls, 60 Id. 512 (head-note 9).